                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                   3:17CV629

LYDIA A. CHARLES,                   )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )              ORDER
                                    )
MEGAN J. BRENNAN,                   )
POSTMASTER GENERAL,                 )
                                    )
      Defendant.                    )
____________________________________)

        This matter is before the Court upon the Defendant’s Motion to Dismiss or, in the
Alternative, for Summary Judgment. The Court issued a Roseboro notice to the pro se
Plaintiff on November 15, 2018 directing her to respond to Defendant’s motion within 14 days.
The deadline has passed with no response or request for an extension of time from Plaintiff.
        For the reasons stated in Defendant’s Motion (Doc. No. 11), the Court grants summary
judgment in favor of the Defendant.
        IT IS SO ORDERED.


                                        Signed: December 14, 2018
